PER CURIAM.
This writ of error is brought for review of a judgment upon conviction of the plaintiff in error, under an indictment charging that he testified falsely in bankruptcy proceedings, in violation of section 29b of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 554 [U. S. Comp. St. 1901, p. 3433]). The assignment of error and all questions of law presented are substantially identical with those involved in No. 1,939, Baskin v. United States, 209 Fed. 740, decided herewith, and answered by the opinion and rulings therein.
The judgment against the plaintiff in error in the District Court is therefore affirmed.